DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2022 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over KILARU et al., U.S. Pub No: US 20170235647 A1 (Hereinafter “Kilaru”) in view of Al-Alem et al., U.S. Pub No: US 20210109822 A1 (Hereinafter “Al-Alem”).

Regarding claim 1, Kilaru discloses A computer-implemented method of backing up data on a worker node among a plurality of worker nodes, comprising:
using a job controller to spin up one or more backup jobs in the worker node (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100);
utilizing, by the backup jobs, mount propagation to access one or more persistent volumes of a pod, among a plurality of worker nodes, on the worker node (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100);
performing, by the backup jobs, backup tasks on the persistent volumes of the pod (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100);
storing, by the backup jobs, backup artifacts generated by the backup tasks, wherein the backup artifacts include deduplicated data (see paragraph [0136-0037], wherein A backup generally involves maintaining a version of the copied primary data 112 as well as backup copies 116. Backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original native application format. For example, a backup copy may be stored in a compressed backup format that facilitates efficient long-term storage ).
Kilaru fails to explicitly disclose applying a set of rules used by a scheduler to determine a location of the pod to ensure the backup jobs are scheduled on a same worker node where the pod is running, wherein the set of rules is defined based on custom labels on the plurality of worker nodes and label sectors specified in the plurality of pods.
Al-Alem discloses applying a set of rules used by a scheduler to determine a location of the pod to ensure the backup jobs are scheduled on a same worker node where the pod is running, wherein the set of rules is defined based on custom labels on the plurality of worker nodes and label sectors specified in the plurality of pods (see paragraph [0038], wherein backup service 321 may use a set of rules used by a scheduler (e.g., scheduler 152) to determine where a pod can be placed (e.g., node affinity). The rules may be defined using custom labels on nodes and label sectors specified in pods. Examiner note: the definition of node affinity is “Node affinity is a set of rules used by the scheduler to determine where a pod can be placed. The rules are defined using custom labels on nodes and label selectors specified in pods. Node affinity allows a pod to specify an affinity (or anti-affinity) towards a group of nodes it can be placed on” please see link https://docs.openshift.com/container-platform/3.11/admin_guide/scheduling/node_affinity.html) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kilaru to include the missing limitation, as taught by Al-Alem, since doing so would allow the system to monitor newly created pods that have no worker node assigned to them, and select a worker node for them to run on (Al-Alem; see paragraph [0044]).
 
Regarding claim 4, Kilaru in view of Al-Alem further disclose prior to storing the backup artifacts generated by the backup tasks, sending the backup artifacts to a data server to store the backup artifacts (Kilaru, see paragraph [0136, 0138], wherein backup version of primary data can be stored).

Regarding claim 6, Kilaru in view of Al-Alem teaches all the features with respect claim 1, as outline above. Kilaru fails to explicitly disclose wherein the job controller is a kube-controller-manager.
Al-Alem discloses wherein the job controller is a kube-controller-manager (see paragraph [0043], wherein The controller manager 206 (e.g., Kubernetes® kube-controller-manager, Kubernetes® cloud-controller-manager, etc.) can comprise a collection of controllers for monitoring the shared state of the cluster and making changes to the shared state). Motivation from claim 1 is applied.

Regarding claim 7, Kilaru in view of Al-Alem further disclose wherein the set of rules used by the scheduler is node affinity (Kilaru, see paragraph [101, 0104, 0195], wherein jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100).

Regarding claim 8, Kilaru in view of Al-Alem further disclose wherein the backup artifacts further include logging information, configuration information across containers consisted in the pod, and storing secrets (Kilaru, see paragraph [0017, 0064] wherein Metadata can include, without limitation, one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data), information about the content (e.g., an indication as to the existence of a particular search term), user-supplied tags, to/from information for email (e.g., an email sender, recipient, etc.), creation date, file type (e.g., format or application type), last accessed time, application type (e.g., type of application that generated the data object), location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), geographic location (e.g., GPS coordinates), frequency of change (e.g., a period in which the data object is modified), business unit (e.g., a group or department that generates, manages or is otherwise associated with the data object), aging information (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists (ACLs), system metadata (e.g., registry information), combinations of the same or other similar information related to the data object. In addition to metadata generated by or related to file systems and operating systems, some applications 110 and/or other components of system 100 maintain indices of metadata for data objects, e.g., metadata associated with individual email messages. The use of metadata to perform classification and other functions is described in greater detail below).


Regarding claim 9, Kilaru discloses A computer-implemented method of restoring data on a worker node among a plurality of worker nodes, comprising:
using a job controller to spin up one or more restore jobs in the worker node (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100);
utilizing, by the restore jobs, mount propagation to access one or more persistent volumes of a pod, among a plurality of pods, on the worker node (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100);
performing, by the restore jobs, restore tasks on the persistent volumes of the pod based on the retrieved backup artifacts (see paragraph [0104], wherein Jobs agent 156 in some embodiments initiates, controls, and/or monitors the status of some or all information management operations previously performed, currently being performed, or scheduled to be performed by system 100. A job is a logical grouping of information management operations such as daily storage operations scheduled for a certain set of subclients (e.g., generating incremental block-level backup copies 116 at a certain time every day for database files in a certain geographical location). Thus, jobs agent 156 may access information management policies 148 (e.g., in management database 146) to determine when, where, and how to initiate/control jobs in system 100. see also Kilaru paragraph [0071, 0088, 0102 0116]).
Kilaru fails to explicitly disclose applying a set of rules used by a scheduler to determine a location of the pod to ensure the restore jobs are scheduled on a same worker node where the pod is running, wherein the set of rules is defined based on custom labels on the plurality of worker nodes and label sectors specified in the plurality of pods.
Al-Alem discloses applying a set of rules used by a scheduler to determine a location of the pod to ensure the restore jobs are scheduled on a same worker node where the pod is running, wherein the set of rules is defined based on custom labels on the plurality of worker nodes and label sectors specified in the plurality of pods (see paragraph [0038], wherein backup service 321 may use a set of rules used by a scheduler (e.g., scheduler 152) to determine where a pod can be placed (e.g., node affinity). The rules may be defined using custom labels on nodes and label sectors specified in pods. Examiner note: the definition of node affinity is “Node affinity is a set of rules used by the scheduler to determine where a pod can be placed. The rules are defined using custom labels on nodes and label selectors specified in pods. Node affinity allows a pod to specify an affinity (or anti-affinity) towards a group of nodes it can be placed on” please see link https://docs.openshift.com/container-platform/3.11/admin_guide/scheduling/node_affinity.html) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kilaru to include the missing limitation, as taught by Al-Alem, since doing so would allow the system to monitor newly created pods that have no worker node assigned to them, and select a worker node for them to run on (Al-Alem; see paragraph [0044]).

 Regarding claim 12, Kilaru in view of Al-Alem further disclose wherein the backup artifacts are retrieved from a data server (see Kilaru paragraph [0071, 0088, 0102 and 0116], wherein restoring secondary copies ).

Claims 14-16 are rejected under the same rationale and motivation as claims 6-8.
Claims 17-20 are rejected under the same rationale and motivation as claims 1 and/or 9.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kilaru in view of Al-Alem and further in view of ANCEL et al., U.S. Pub No: US 20170235641 A1 (Hereinafter “ANCEL”).

Regarding claim 2, Kilaru in view of Al-Alem teach all the features with respect claim 1, as outline above. Kilaru in view of Al-Alem fail to explicitly disclose prior to performing the backup tasks on the persistent volumes of the pod, freezing a file system associated with the persistent volumes; and
after performing the backup tasks on the persistent volumes of the pod, unfreezing the file system associated with the persistent volumes.
ANCEL discloses prior to performing the backup tasks on the persistent volumes of the pod, freezing a file system associated with the persistent volumes (see paragraph [0015, 0023], wherein freeze a file system before beginning backup operations on the file system. By freezing the file system, the backup system generally blocks other applications or services running on the computing system from modifying file data or metadata during backup operations. After the backup system generates a backup of the file system (e.g., at the block level), the backup system unfreezes the file system); and
after performing the backup tasks on the persistent volumes of the pod, unfreezing the file system associated with the persistent volumes (see paragraph [0015, 0023], wherein freeze a file system before beginning backup operations on the file system. By freezing the file system, the backup system generally blocks other applications or services running on the computing system from modifying file data or metadata during backup operations. After the backup system generates a backup of the file system (e.g., at the block level), the backup system unfreezes the file system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kilaru in view of Al-Alem to include the missing limitations, as taught by ANCEL, because the system would allow applications and services running on the computing system to resume normal file operations (read/write/modify) and to ensure that the backup operations complete successfully  (ANCEL; paragraph [0015, 0023]).

Regarding claim 3, Kilaru in view of Al-Alem and ANCEL further disclose collecting metadata associated with the backup tasks performed on the persistent volumes (Kilaru, see paragraph [0118], wherein during a secondary copy operation, data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component); and
cleaning up the backup jobs (Kilaru, see for example [0121-0122], wherein other components in the system may interact with media agent 144 to gain access to data stored on associated secondary storage device(s) 108, (e.g., to browse, read, write, modify, delete, or restore data)).

Claims 10-11 are rejected under the same rationale as claims 2-3.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilaru in view of Al-Alem and further in view of Gupta et al., U.S. Pub. No: US 20200311137 A1 (Hereinafter “Gupta”).

Regarding claim 5, Kilaru in view of Al-Alem teach all the features with respect claim 1, as outline above. Kilaru in view of Al-Alem fail to explicitly disclose wherein a value of the mount propagation is HostToContainer or Bidirectional.
Gupta discloses wherein a value of the mount propagation is HostToContainer or Bidirectional (see paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kilaru in view of Al-Alem to include a value of the mount propagation is HostToContainer or Bidirectional, as taught by Gupta, because the system would improve managing plurality of storage domains (Gupta; paragraphs [0001]).
 Claim 13 is rejected under the same rationale as claim 5.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHER N ALGIBHAH/Examiner, Art Unit 2165